Citation Nr: 0733410	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06- 25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  His awards and decorations include the Purple Heart 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In July 2006, the RO extended the veteran's time to file a 
substantive appeal.  The veteran filed a substantive appeal 
in July 2006 and perfected his appeal.

In August 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the New York RO.  
A transcript of the hearing is of record.
At the hearing, the veteran withdrew his appeal for service 
connection for hypertension as secondary to post-traumatic 
stress disorder.


FINDING OF FACT

Throughout the period of the claim, the veteran's PTSD has 
been productive of occupational and social impairment that 
more nearly approximates total than deficiencies in most 
areas.


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 100 
percent disability rating for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claims.  In 
addition, the evidence currently of record is sufficient to 
establish the veteran's entitlement to a 100 percent 
evaluation for his PTSD throughout the period of this claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) 38 C.F.R. § 3.159 (2007).


Factual Background

In a May 2003 rating decision, the veteran was granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation, effective April 24, 2002.  He filed a 
claim for an increased evaluation for the disability on May 
11, 2004.  In the November 2004 rating decision currently on 
appeal, the evaluation for the veteran's PTSD was increased 
to 50 percent, effective May 11, 2004.  The veteran claims 
that he is entitled to a higher disability rating.      

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In VA outpatient treatment records, it was noted that the 
veteran reported homelessness and depression.  He also 
complained of frequent nightmares and sleep disturbances.  He 
was prescribed medicine for his PTSD symptoms.  In 
particular, it was noted in a July 2004 outpatient treatment 
record that the veteran had been hospitalized in the past for 
flashbacks that lasted for hours.  The veteran appeared 
disheveled and highly labile.  He denied hallucinations or 
delusions.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 50.  In a May 2004 outpatient 
treatment record, the veteran was assigned a GAF score of 55.

In June 2004, the veteran was afforded a general VA 
examination.  The veteran reported that he had worked in 
construction for 40 years until November 2003.  Beginning in 
November 2003, he no longer could work during the day because 
his symptoms of PTSD at night did not allow him to sleep.  

The veteran was afforded a VA examination in June 2004.  At 
the time of the examination, the veteran was living in rented 
rooms that he had lost briefly in April 2004 for non-payment 
of rent.  The veteran reported having nightmares once or 
twice a week and waking up in a cold sweat.  He suffered from 
chronic insomnia.  He also reported frequent irritability and 
intrusive thoughts about combat.  The veteran also stated 
that he had been unemployed since November of 2003.  Upon 
examination, the examiner noted that the veteran was casually 
dressed, appropriately groomed, alert and oriented in all 
spheres.  His mood was dysphoric and his affect was somewhat 
labile and predominately negative.  The examiner opined that 
the veteran was socially withdrawn and unemployed.  He also 
had hypervigilance.  The examiner assigned a GAF score of 50.

The veteran was hospitalized for intensive residential 
treatment of his PTSD from March to July 2007.  The discharge 
summary notes that the veteran had chronic and severe PTSD 
and major depression due to progression of his PTSD.  Before 
being admitted to the hospital, the veteran was homeless.  He 
lived in his truck and at the Salvation Army Veterans 
Residence for several years.  Upon admission, the veteran was 
highly symptomatic.  He had severe, disorienting flashbacks, 
hypervigilance and worried about the other veterans in his 
unit.  Since service he had been experiencing nightmares, 
intrusive thoughts, emotional numbing, marked insomnia, 
anhedonia and marked social isolation.  He also had violent 
episodes.  At the time of discharge, the veteran's symptoms 
were worse due to a rage incident.  He neglected his 
appearance, carried a water container, exhibited thought 
disorder, spoke in a drone and exhibited circumstantial 
speech pattern.  His affect was markedly labile and his mood 
was anxious, irritable, depressed and agitated.  He was 
preoccupied with hopelessness, moved to tears easily and felt 
helpless.  He manifested a sense of doom in his affect, 
attitude, speech and actions.  The veteran also suffered from 
difficulty in establishing and maintaining effective work and 
social relationships.  He reported having no friends.  Though 
he had been married once, the psychologist opined that the 
veteran had been isolated since his return from Vietnam.  A 
GAF score of 38 was assigned.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

In the Board's opinion, the social and occupational 
impairment from the veteran's PTSD has most nearly 
approximated total impairment during the period of the claim.  
The record shows that the veteran has been unemployed for 
four years, and that he has attributed his unemployment to 
both his physical and mental problems.  The assigned GAF 
scores have ranged from 38 to 55.  The veteran has had 
flashbacks that have lasted for several hours and once 
required hospitalization.  He has appeared for several 
appointments disheveled.  Furthermore, the veteran has been 
homeless off and on for years.  In his discharge summary in 
August 2007, the examiner opined that the veteran is unable 
to work in any gainful capacity due to PTSD symptoms of 
irritability, intolerance of human contact in a work-like 
setting, anxiety and panic, episodes of rage, impaired 
attention and concentration and marked distrust.  The 
examiner also opined that the veteran has a very low 
functional status and a high level of symptomology. 

The veteran testified at the Travel Board hearing that he was 
homeless.  He also described that he had frequent nightmares 
and flashbacks.

The Board finds that the veteran's testimony and statements 
to be credible.  Although the record does not establish that 
the veteran has persistent delusions or hallucinations, the 
veteran is unemployed due to his PTSD symptoms and is 
homeless.  Furthermore, the veteran's most recent GAF score 
in August 2007 notes that the veteran has major impairment in 
several areas.  

In accordance with 38 C.F.R. § 4.7, the Board concludes that 
a 100 percent disability rating is warranted throughout the 
period of the claim.


ORDER

Entitlement to a 100 percent evaluation for PTSD throughout 
the period of the claim is granted, subject to the criteria 
governing the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


